           Case 1:18-cv-00151-TJC Document 51 Filed 06/19/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


AMERICAN WELDING & GAS, INC.,                      CV 18-151-BLG-TJC

                     Plaintiff/Counter-
                     Defendant,                    ORDER GRANTING
                                                   UNOPPOSED MOTION TO
vs.                                                WITHDRAW AS COUNSEL,
                                                   FILE EX PARTE
WELDWORLD CORPORATION,
                                                   AFFIDAVIT
                     Defendant/Counter-
                     Plaintiff.




      Before the Court is an unopposed motion to withdraw as counsel filed by

John D. Sullivan of Holland & Hart, LLP, who represents Defendant WeldWorld

Corporation, and motion for leave to file ex parte affidavit. (Docs. 47 & 48.) The

motions appear to be compliant with L.R. 83.3(b)(2)(B). Good cause showing,

      IT IS ORDERED that:

      1.      The Motion to Withdraw is GRANTED. John D. Sullivan and Shane

              Coleman of the firm of Holland & Hart are granted leave to withdraw

              from this case as counsel of record for Defendant WeldWorld

              Corporation.

      2.      The Motion to Seal the ex parte Affidavit of John D. Sullivan is
     Case 1:18-cv-00151-TJC Document 51 Filed 06/19/20 Page 2 of 2



        GRANTED. The Clerk shall file the lodged Affidavit (Doc. 49) under

        seal

2.      Defendant Weldworld Corporation shall immediately retain new

        counsel to represent it in this case and is advised that the Court has

        issued an Amended Scheduling Order (Doc. 46) in this case, and that

        all deadlines and requirements set forth in the Amended Scheduling

        Order remain in effect.

3.      Defendant shall have until July 20, 2020 for its new counsel to enter

        an appearance, or it shall show cause why an appearance is not

        possible at that time.

4.      The Clerk’s office is directed to mail a copy of this order and a copy

        of the Court’s April 8, 2020 Amended Scheduling Order (Doc. 46) to

        Plaintiff at:

                             WeldWorld Corporation
                                 7506 42 Street
                              Leduc, AB T9E 0R8

DATED this 19th day of June, 2020.

                                  _______________________________
                                  TIMOTHY J. CAVAN
                                  United States Magistrate Judge
